Citation Nr: 0123700	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.

WITNESSES AT HEARINGS ON APPEAL

Appellant and G.A.


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from February 1, 
1943 to August 31, 1945.  The appellant has been determined 
to be his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant was afforded a 
personal hearing before an RO Hearing Officer in March 2001.  
In June 2001, she was afforded a personal hearing before the 
undersigned Member of the Board at the RO.  Transcripts of 
the hearings have been associated with the claims folder.

During the course of her June 2001 personal hearing, the 
appellant appeared to raise the issue of service connection 
for the cause of death of her husband.  Entitlement to 
service connection for the cause of death of the appellant's 
spouse was most recently denied in May 1996.  The issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of death 
of the appellant's spouse is not inextricably intertwined 
with the current appeal, and it is referred to the RO for the 
appropriate action or clarification.


FINDING OF FACT

The Adjutant General of the Department of the Army determined 
in November 1976 that the appellant's spouse had recognized 
guerrilla service from February 1, 1943 to August 31, 1945.




CONCLUSION OF LAW

The appellant is not eligible for non-service-connected death 
pension benefits.  38 U.S.C.A. §§ 107, 1541 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.8, 3.23 (2000); Sabonis v. Brown, 
6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the claims folder reveals that in November 1976 
the Adjutant General of the Department of the Army determined 
that the veteran was in "missing" status from February 1, 
1943 to December 31, 1944, and that he was a member of the 
recognized guerrillas of the Philippine Commonwealth Army, in 
the service of the Armed Forces of the United States, from 
January 1, 1945 to August 31, 1945.  Although he was in 
"missing status," the deceased was found to be entitled to 
pay under the MPA for the period between February 1, 1943 and 
December 31, 1944 because he had recognized guerrilla service 
for this period.  The appellant has not provided any new 
information against which another search for verification of 
service could be made.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85-86 (1994).

Where a qualified veteran's death was not service connected, 
a surviving spouse may be eligible for income based improved 
death pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 
3.23.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.8.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance. 
38 C.F.R. § 3.8(a).

The veteran's service does not legally qualify the appellant 
for entitlement to VA non-service-connected death pension 
benefits.  The VA is bound by the service department's 
certification of the veteran's military service.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 (2000).  
The veteran had no other verified service.  Service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
purposes of certain VA benefits.  However, by statute and 
regulation it does not establish basic eligibility for non-
service-connected death pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. §§ 3.8, 3.9.

The Board notes that the veteran had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized periods of service were before July 1, 
1946.  Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for non-service-connected 
death pension benefits based on the veteran's service.  As 
such, the appellant's claim of entitlement to non-service 
connected death pension benefits is denied due to the absence 
of legal merit, or the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994).

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The liberalizing 
law and implementing regulations are applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The law essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As VA is bound by the determination of the service 
department, and there is nothing to indicate that further 
inquiries to the service department would yield verification 
of service which would establish entitlement to non-service-
connected death pension benefits, the Board finds that there 
is no reasonable possibility that further development of the 
claim for non-service-connected death pension benefits would 
establish entitlement to such benefits.  The Board therefore 
finds that further development on this issue is not 
warranted.  Also, the appellant was notified that the veteran 
did not have the type of service required for non-service-
connected death pension benefits, and was further notified 
that VA had no authority to amend or change the decision of 
the Department of Army as to what type of service her husband 
had, in an RO letter dated in August 1999.  The appellant was 
informed of these same facts in the August 2000 Statement of 
the Case and again in an October 2000 Supplemental Statement 
of the Case.  In light of the foregoing, the Board finds that 
all development and notice requirements which would have a 
reasonable possibility of leading to substantiation of the 
appellant's claim have been undertaken by the RO.  The Board 
finds that the letter and intent of the notice and 
development requirements of the VCAA have been fulfilled in 
adjudicating the issue of basic eligibility for VA non-
service-connected death pension benefits in the present case.


ORDER

Basic eligibility for VA non-service-connected death pension 
benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

